Title: To James Madison from William Buchanan, 15 September 1803
From: Buchanan, William
To: Madison, James


					
						Sir,
						Isle of France September 15th. 1803.
					
					By the present opportunity I have the pleasure of forwarding you, a return of the American Vessels, which have arrived at this Port from first January to the last of June.  Lieutenant Shaw of the Navy, who at present commands the Brigantine Pennsilvania, has been so polite, as to furnish me with the law past the last Session of Congress, respecting Seamen, which will enable me to make my returns more compleate than heretofore.
					By the Return which accompanies this, you will perceive that Americans are still in the habit of purchasing vessels in foreign Ports and navigating them under our flag, contrary to your instructions.  To prevent the abuse is not in my power, as the administration of this Island never examine a Ship’s papers; and were I to make an application to them on the Subject, I am convinced I should not receive any assistance from them, as they do not conceive themselves interested in the business; but should a favorable occasion present, you may be assured that nothing on my part shall be omited to induce them, to adopt measures to prevent such abuses.  I have the honor to be Sir, with much respect, your most humble and obedient Servant
					
						W Buchanan
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
